Citation Nr: 1314750	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  04-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1966 and from December 1968 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2003 rating decision of the Oakland, California, RO in which the RO, inter alia, denied service connection for PTSD.  In September 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2004, and the Veteran filed a substantive appeal in February 2004. 

In September 2006, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the San Diego, California, RO.  In December 2006, the Board remanded the issue of service connection for PTSD to the San Diego, California, RO for additional action. 

In December 2009, the Veteran was informed that the Veterans Law Judge who had conducted his September 2006 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In December 2009, the Veteran indicated that he wished to have an additional hearing before a Veterans Law Judge sitting at a Regional Office.  In January 2010, the Board remanded the Veteran's appeal to the San Diego, California, RO in order to afford the Veteran the requested hearing. 

The Veteran's claims file was subsequently transferred to the Los Angeles, California, RO.  In October 2011, the Veteran was scheduled for a December 2011 hearing before a Veterans Law Judge sitting at the RO.  In November 2011, the Veteran withdrew his hearing request. 

The Board previously reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) paperless claims file.  A review of the documents in such file reveals VA treatment records dated through January 2012 that were considered in the January 2013 supplemental statement of the case (SSOC).  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, this case is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

As above, the Board previously remanded this claim in December 2006 for additional development.  Specifically, the Board requested that the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) and inquire as to (1) whether there are there records of a fatal air plane crash at Point Mugu (August 1963 through August 1965); (2) whether there are records of a homicide at Point Mugu whereby an Airman was killed by a rivet gun (same time frame) and (3) whether there are records of a fatality at the Naval Air Station, Alameda, California whereby a plane captain was accidentally ejected from the cockpit of an aircraft while in the hangar (September 1965 through November 1966). 

A statement from the U.S. Armed Services Center for Unit Records Research (CURR) (now JSRRC), dated in May 2009, notes, in relevant part, the following:  The Naval History and Heritage Command (NHHC), Washington Navy Yard, Washington, DC, the custodian of US Navy histories, does not maintain a 1966 command history for Fighter Squadron ONE (VF-1).  However, we reviewed the 1966 command history for the Naval Air Station (NAS) Alameda, California.  The history does not document the incident as described by the Veteran.  In order to conduct further research, the Veteran must provide the full name of the casualty and name of the squadron within a 60-day period.

The JSRRC also wrote that the Navy Operational Archives, Washington Navy Yard, Washington, DC, the custodian of US Navy shore installations, does not maintain the 1963 or 1964 command histories for Naval Air Station (NAS) Point Mugu, California.  In order to conduct further research, the Veteran must provide the full names of the casualties and name of the squadron within a 60-day time period.  

In May 2009, the RO wrote to the Veteran and requested that the Veteran provide the approximate time (a 2-month specific date range) of the stressful event(s) in question and a full name of the casualties involved.  An August 2009 report of contact notes that the Veteran responded to the request, indicating that he was in the VSF-1 Squadron and the Unit was Anti Submarine Warfare.  From 1963 to 1964 he was in the Photo Lab at the NAS Naval Air Station Point Mugu California.  The Veteran did not provide a 2-month specific date range and did not report the full name of any casualties involved as requested.  An August 2009 memorandum entitled "Formal finding of lack of information required to corroborate stressors associated With a claim for service connection for PTSD" found that VA was unable to conduct further research on the stressors identified by the Veteran based on the limited information supplied by the Veteran.    

Initially, the Board finds that it appears that the JSRRC searched the incorrect unit.  As above, the May 2009 JSRRC response noted that it had searched command history for Fighter Squadron ONE (VF-1) but in the August 2009 report of contact note the Veteran indicated that he was in the VSF-1 Squadron.  Furthermore, the Board notes that it appears that the JSRRC only searched the command history for the Naval Air Station (NAS) Alameda, California and for the Naval Air Station (NAS) Point Mugu, California.  The Board questions the likelihood of the incidents reported by the Veteran to be contained in command histories for these very large bases and finds it more likely that at least two of these events could be corroborated by searching aircraft accident reports.  Significantly, it appears that the Naval History and Heritage Command has custody of all existing aircraft accident reports for Class A mishaps occurring between July 1, 1955 and December 31, 1979.  A Class A mishap is, reportedly, any accident that resulted in the death of an individual of the total loss of an airframe.  Reports of investigation into Class A mishaps are the only investigations the Navy keeps permanently; investigatory records of Class B or lower mishaps are destroyed after a relatively short period of time.  On remand, the RO should send a request to the Naval History and Heritage Command, 805 Kidder Breese Street, SE, Washington, DC 20374-5060 to determine whether either one of the two aircraft accidents reported by the Veteran can be verified.  

Also as above, the Board previously remanded this claim in January 2012 for additional development.  Specifically the Board requested that the RO schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic acquired psychiatric disorder.  The examiner was asked to advance an opinion as to the following question:  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's military duties as a photographer; or otherwise originated during active service?

Pursuant to the January 2012 Board remand, the Veteran was afforded a VA psychiatric examination in March 2012.  Unfortunately, this examination was specific to PTSD and did not address any of the Veteran's non-PTSD psychiatric disorders, to include major depressive disorder.  As such, the Board finds that compliance with the January 2012 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
 
Accordingly, the RO should arrange for the Veteran to undergo another VA psychiatric examination, by an appropriate physician, at a VA medical facility .  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well  result in a denial of the reopened claim .38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging to obtaining further medical opinions in this appeal, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

It appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from October 2000 through January 2012 but there are no treatment records dated after January 2012.  Hence, the RO should obtain any outstanding VA treatment records since January 2012.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012)

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA treatment records dated from January 2012 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims remaining on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the JSRRC and inquire as to (1) whether are there records of a fatal air plane crash at Point Mugu (August 1963 through August 1965); (2) whether there are records of a homicide at Point Mugu whereby an Airman was killed by a rivet gun (same time frame) and (3) whether there are records of a fatality at the Naval Air Station, Alameda, California whereby a plane captain was accidentally ejected from the cockpit of an aircraft while in the hangar (September 1965 through November 1966).  Specifically, the request should note that the Veteran served in VSF-1 Squadron, not Fighter Squadron ONE (VF-1) as was previously searched.  

If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO/AMC should also follow up on any additional action suggested by JSRRC.

5.  Send a request to the Naval History and Heritage Command, 805 Kidder Breese Street, SE, Washington, DC 20374-5060 to determine whether either one of the two aircraft accidents reported by the Veteran can be independently verified.  

If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by the Naval History and Heritage Command.

6.  After all records and/or responses from each contacted entity are associated with the claims file, arrange 
for the Veteran to undergo VA psychiatric examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on the results of audiometric testing, the examiner should specifically indicate, whether the Veteran has a diagnosis of a chronic acquired psychiatric disorder other than PTSD.   

Then, with respect to any diagnosed chronic acquired psychiatric disorder other than PTSD, the physician should provide an opinion as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's chronic acquired psychiatric disorder other PTSD had its onset during service, was manifested to a compensable degree within the first post-service year, or is otherwise medically related to  his active military service.  

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly so state and explain why.

The examiner should set forth all examination findings and test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence (to particularly include all that associated with the claims file since the RO's last adjudication of the claims) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

